Citation Nr: 0704487	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1969.  Service in Vietnam is indicated by the 
evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran subsequently relocated 
to Oklahoma, and original jurisdiction over his claims file 
was transferred to the RO in Muskogee, Oklahoma.

Procedural history

In December 2001, the Los Angeles RO received the veteran's 
service connection claim for peripheral neuropathy and a skin 
condition.  The claim was denied by the June 2002 rating 
decision, and the veteran appealed.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a June 2005 videoconference hearing.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  Following the hearing, the Board 
remanded the claims to the Appeals Management Center (AMC) 
for the purpose of obtaining additional VA examinations.  
Such were conducted in December 2005.  After the additional 
development requested by the Board was accomplished, the AMC 
denied the claims in an April 2006 supplemental statement of 
the case (SSOC).  The case is now once again before the 
Board.

Issue not currently on appeal

The November 2005 Board decision also denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The veteran's representative 
subsequently filed a motion requesting that the Board 
reconsider that denial.  See 38 C.F.R. § 20.1000 (2006).  The 
motion was denied by a Deputy Vice Chairman of the Board on 
December 5, 2006.  The matter of service connection for PTSD 
has therefore been resolved by the Board.  

Additionally received evidence

After the April 2006 SSOC was issued, the veteran submitted 
additional evidence in the form of VA treatment records dated 
from March 1998 to July 2004, together with unit histories 
from the Joint Services Records Research Center (JSRRC).  No 
waiver of initial RO consideration of this evidence is of 
record.

The Board cannot consider additional pertinent evidence 
without first remanding the case to the agency of original 
jurisdiction for initial consideration or obtaining the 
veteran's waiver.  38 C.F.R. § 20.1304(c) (2005).  The 
regulation notes, however, that evidence is not pertinent 
"if it does not relate to or have a bearing on the appellate 
issues or issues."  

The unit histories which were recently submitted by the 
veteran are not pertinent in that they concern only the 
veteran's claim for service connection for PTSD, which as 
noted above the Board denied in November 2005 and for which a 
reconsideration motion has also been denied.  The VA 
treatment records are also not pertinent in that they 
primarily focus on treatment for various psychiatric 
conditions, which are not the subject of the instant appeal.  
The disabilities for which service connection is sought are 
not mentioned in these records, except that they note that 
the veteran has peripheral neuropathy.  As will be explained 
below, that the veteran has this condition is not in dispute; 
the key question is the relationship between the currently 
diagnosed peripheral neuropathy and the veteran's military 
service.  On that key point, the newly submitted medical 
records shed no light.  In any event, most of the 
additionally-submitted records have already been considered 
by the RO in prior statements of the case and the April 2006 
SSOC.  

Remand of the case to the RO for consideration of this 
evidence is accordingly not warranted and would only serve to 
unnecessarily delay final adjudication of the veteran's 
claims.



FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate a nexus between the veteran's peripheral 
neuropathy and his military service, to include his presumed 
exposure to herbicides in Vietnam.

2.  The competent medical evidence of record does not 
demonstrate a nexus between the veteran's skin condition and 
his military service, to include his presumed exposure to 
herbicides in Vietnam.


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a),(e) (2006).

2.  Service connection for a skin condition is not warranted.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a),(e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for peripheral 
neuropathy and a skin condition.  In substance, he contends 
that both disabilities are the result of exposure to Agent 
Orange in Vietnam.  Because the two issues involve the 
application of identical law to similar facts, for the sake 
of economy the Board will address them together.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.  Because each of the veteran's 
claims involve identical provisions of law and a similar 
actual background, the Board will discuss them in common 
discussion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in April 2002 and November 2005 which 
were specifically intended to address the requirements of the 
VCAA.  The April 2002 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show an "injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the November 
2005 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also notified the 
veteran that "VA will provide a medical examination for you, 
or get a medical opinion, if we determine it is necessary to 
decide your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The November 2005 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the April 2002 letter instructed the veteran to 
"[s]ign and return the enclosed VA Form 21-4142's, 
'Authorization for Release of Information.'  Use a separate 
form for each non-VA doctor or hospital where you were 
treated" (emphasis as in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The April 2002 letter instructed the veteran to "[t]ell us 
about any additional information or evidence that you want us 
to try to get for you."  The Board believes that this 
request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claims, although partial notice was provided by the 
April 2002 letter.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  In the instant case, the veteran was provided with VCAA 
notice via the April 2002 and November 2005 VCAA letters.  
His claims were then readjudicated in the April 2006 SSOC, 
after he was provided with the opportunity to submit evidence 
and argument in support of his claims and to respond to the 
VCAA notice(s).  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1) and (2), veteran status and 
existence of disability, are not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the Board's denial of service 
connection for peripheral neuropathy and a skin condition 
herein.  In other words, any lack advisement as to those two 
elements is meaningless, because a disability rating and 
effective date are not, and cannot be, assigned in the 
absence of service connection.  As will be explained in 
greater detail below, the veteran's service connection claims 
are being denied based on element (3), the relationship 
between his disabilities and period of service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records, extensive VA and private treatment records, and the 
report of multiple VA examinations.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and provided 
testimony at a June 2005 videoconference hearing before the 
undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including organic disease 
of the nervous system, when manifested to a compensable 
degree within the initial post-service year.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

In addition to the criteria set forth above, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e) (2006).

The diseases which are deemed to be associated with herbicide 
exposure include porphyria cutanea tarda and chloracne or 
other acneform disease consistent with chloracne, but not 
other non-cancerous skin conditions.  See 38 C.F.R. § 
3.309(e) (2006).  The presumptive conditions also include 
acute and subacute peripheral neuropathy, which is defined by 
the regulations as "transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolve within two years of the date of onset."  
See 38 C.F.R. § 3.309(e), Note 2 (2006); but see Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 68 Fed. 
Reg. 27,630, 27,630-27,641 (May 20, 2003) [which classifies 
chronic persistent peripheral neuropathy as a condition 
specifically not associated with herbicide exposure].

Combee considerations

In Combee v. Brown, the Federal Circuit held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993); 
see also Brock v. Brown, 10 Vet. App. 155 (1997) [holding 
that the rationale employed in Combee also applies to claims 
based on exposure to Agent Orange].

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether such disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

Analysis

As explained above, for service connection to be granted 
there must be (1) evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between (1) 
and (2).  See Hickson, supra.

With respect to element (1), the medical record includes 
multiple diagnoses of peripheral neuropathy.  A December 2005 
VA dermatological examination also yielded a xerosis 
diagnosis.  The first Hickson element has clearly been 
satisfied with respect to each claimed disability.  

Concerning element (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.

Concerning disease, the veteran's service medical records 
note a single instance of treatment for seborrheic dermatitis 
in July 1967.  Because in-service skin disease has been 
shown, the second Hickson element has arguably been met with 
respect to that claim.  

The veteran's service medical records do not reflect 
complaint, treatment, or diagnosis of peripheral neuropathy.  
The record is also completely negative for any treatment or 
diagnosis of peripheral neuropathy for many years following 
service.  Indeed, the initial diagnosis of this condition 
came in October 2001, over 30 years following the veteran's 
discharge from service.  

Although the veteran testified at his June 2005 hearing that 
his peripheral neuropathy began approximately one year 
following service (see hearing transcript, at 12), the 
contemporaneous medical record does not reflect such to be 
the case.  As noted immediately above, the initial treatment 
and diagnosis of peripheral neuropathy came over three 
decades following the veteran's period of active duty.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability. 

To the extent that the veteran himself is attempting to 
provide an opinion as to diagnosis and date of onset of 
peripheral neuropathy, it is well established that lay 
persons without medical training, such as the veteran, are 
not competent to attribute symptoms to a particular cause.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board finds it telling that the veteran has provided 
varying accounts of the onset of his peripheral neuropathy 
symptoms over the years.  Before the Board in the context of 
his claim for monetary benefits from VA, the veteran has 
contended that his peripheral neuropathy began in the initial 
post-service year (which coincidentally mirrors the 
regulation).   However, prior to his claim the veteran made 
no such statements and dated the onset of his symptoms many 
years after service.  

After the condition was initially diagnosed in October 2001 
the veteran informed his VA caregivers that he had been 
suffering from similar symptoms for three to five years prior 
(i.e. since the mid to late 1990s).  In January 2002, the 
veteran called his primary care VA physician to note that he 
had been suffering from peripheral neuropathy symptoms for 
the prior 10 years (i.e. since 1992) instead of the three to 
five year history previously reported.  See VA outpatient 
treatment note dated January 24, 2002.  As noted above, at 
his hearing he described such symptoms as starting about one 
year after he left service, i.e. in 1969-70.  

Given the veteran's contradictory statements regarding the 
onset of his peripheral neuropathy symptoms, and given the 
lack of any evidence of peripheral neuropathy in the medical 
record for some 30 years following service, the Board finds 
his recent statements to the effect that his peripheral 
neuropathy symptoms began in the initial post-service year to 
be lacking in probative value.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
claimant]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence]. See 
also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony].  
Accordingly, the second Hickson element for peripheral 
neuropathy has not been met with respect to in-service 
disease, to include manifestation of peripheral neuropathy 
within the one year presumptive period in 38 C.F.R. 
§ 3.309(a).

Concerning injury, the claimed injury is exposure to 
herbicides in Vietnam.  Because the veteran in fact served in 
Vietnam, exposure to herbicides is presumed.  See 38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a) (2006).  The second Hickson element has therefore 
been met for both claimed disabilities with respect to in-
service injury.

Moving on to crucial element (3), medical nexus, the Board 
notes that the veteran has not been diagnosed with a 
presumptive Agent Orange-related disease as defined by the 
regulations.  His skin condition has been variously diagnosed 
as xerosis and seborrheic dermatitis.  Neither is a 
presumptive Agent Orange-related condition.  Neither 
porphyria cutanea tarda nor chloracne (which are presumptive 
Agent Orange-related skin conditions) has been medically 
identified.  

While the Agent Orange presumptive conditions include acute 
and subacute peripheral neuropathy, such is defined by the 
regulations as "transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolve within two years of the date of onset."  See 38 
C.F.R. § 3.309(e), Note 2 (2006).  As explained above, the 
veteran's peripheral neuropathy had its onset some 30 years 
following his presumed exposure to herbicides in Vietnam.  

Moreover, the December 2005 VA examiner specifically noted 
that the veteran's peripheral neuropathy was not 
"transient," but rather "progressive" in nature.  Chronic 
persistent peripheral neuropathy, which, according to the 
December 2005 VA examiner, appears to be the type of 
peripheral neuropathy at issue in the veteran's case, is a 
condition which the VA Secretary has determined to be 
unrelated to herbicide exposure.  See generally Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 68 Fed. 
Reg. 27,630, 27,630-27,641 (May 20, 2003) [which classifies 
chronic persistent peripheral neuropathy as a condition 
specifically not associated with herbicide exposure].

The presumptive provisions relating to acute and subacute 
peripheral neuropathy are therefore inapplicable in this 
case.  Thus, a medical nexus between service and either the 
veteran skin condition or his peripheral neuropathy 
connection may not be established via the statutory 
presumption.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

As indicated in the law and regulations section above, 
service connection may still be established on a direct 
basis, i.e. via a medical opinion linking the claimed 
disability to either the veteran's in-service diagnosis of 
seborrheic dermatitis or his presumed herbicide exposure.  
See Combee, supra.  

The Board remanded the claim in November 2005 for the purpose 
of obtaining a medical opinion addressing the etiology of the 
veteran's peripheral neuropathy and skin condition.  The 
resulting December 2005 VA neurological and dermatological 
examination reports (together with a January 2006 addendum) 
indicated that the veteran's peripheral neuropathy and skin 
condition are unrelated to any incident of service, including 
his presumed exposure to herbicides in Vietnam.  No 
contradictory medical opinion is of record.

The only evidence in the claims file serving to link the 
veteran's peripheral neuropathy and skin condition to his 
period of service emanates from the veteran himself.  It is 
now well settled, however, that lay persons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding matters such as determinations of 
etiology, which call for specialized medical knowledge.  
See Espiritu, supra.  The veteran's statements regarding 
medical nexus are accordingly lacking in probative value.

For the reasons and bases outlined above, the final Hickson 
element has not been satisfied, and the veteran's claims fail 
on this basis.  The benefits sought on appeal 
are accordingly denied.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for peripheral neuropathy is denied.  

Service connection for a skin condition is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


